Petition for Writ of Mandamus Denied and Opinion filed August 13, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00428-CV



           IN RE NATIONAL TRUST INSURANCE CO., Relator


                         ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              295th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-12047A

                         MEMORANDUM OPINION

      On June 12, 2020, relator National Trust Insurance Company filed a petition
for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this Court to compel the Honorable
Donna Roth, presiding judge of the 295th District Court of Harris County, to
vacate her rulings striking relator’s counter-affidavits. See Tex. Civ. Prac. & Rem.
Code Ann. § 18.001.
      Relator has not shown that it is entitled to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus.



                                       PER CURIAM


Panel consists of Justices Wise, Bourliot, and Spain.




                                         2